Pettit, J.
The only question in this case is the sufficiency of the following affidavit:
“ State of Indiana, Dearborn County, ss.
“ David Thompson, being duly sworn, upon his oath says, that at said Dearborn county, in the State of Indiana, on or about the 3d day of November, A. D. 1873, Varnal D. Trulock did then and there unlawfully assault one David Thompson, by then and there unlawfully attempting to commit a violent injury upon him, the said David Thompson, he, the said Varnal D. Trulock, then and there having the present ability to commit said injury upon the said David Thompson, and further saith not. his
“David X Thompson. mark
“Subscribed and sworn to before me, this 3d day of November, A. D. 1873.
“Isaac N. Carbaugh, Justice of the Peace.” (Seal)
The court below on the motion of Trulock quashed the affidavit, and the State excepted, and has brought the case here. The appellee has not furnished us with any reason or suggestion why the affidavit is bad, and we are not able to see any.
We think it fully covers the description of the offence as given in the statute, which is thus : “ An assault is an unlawful attempt, coupled with a present ability, to commit a violent injury on the person of another.” 3 Ind. Stat. 258, sec. 1. We hold the affidavit sufficient, and that the court below erred in quashing it.
The judgment is reversed, at the costs of the appellee.